Citation Nr: 1537753	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for dental disability for VA compensation purposes, claimed as due to service trauma.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and daughter-in-law





ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to September 1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the RO in Buffalo, New York that denied entitlement to service connection for a dental disability for compensation purposes.  

A personal hearing was held in June 2014 before a decision review officer of the RO, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a dental condition for treatment purposes only has been raised by the record (see original January 2011 claim and June 2014 hearing transcript at page 17), but this issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center (part of the Veterans Health Administration (VHA)).  See 38 C.F.R. §§ 3.381, 17.161.

Additional pertinent evidence was received from the Veteran in September 2014.  
This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Specifically, the Board finds that a VA dental examination is needed.

The Veteran contends that he lost four front upper teeth during service due to service trauma.  Specifically, he asserts that four upper front teeth were either knocked out or severely damaged in a fall on a staircase during service, and that after the teeth were extracted, he received a partial upper denture during service.  He further contends that that denture was poorly done, and subsequently damaged his other upper teeth.  See hearing transcript.  The Board accepts his lay statements as competent and credible.

VA disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Although service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service, an exception of sorts to the general rule is applicable to dental disabilities.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  

Diagnostic Code 9913 also provides for a noncompensable rating for loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity and where the lost masticatory surface can be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id., Note.

The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (Class II(a)).  Governing case law defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice, however, excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  As noted above, this issue has been referred to the Veterans Health Administration for adjudication.

As pertinent to the only issue currently before the Board (entitlement to service connection for dental disability for compensation purposes), the key question is whether the Veteran lost teeth in service as a result of trauma, due to the loss of substance of the body of the maxilla or mandible.

In this case, the Veteran's service treatment records show that on enlistment medical examination in December 1948, teeth numbers upper right #8, upper left #8, lower right #6, and lower left #6 were listed as missing, and lower left #7 was a restorable carious tooth.  The examiner indicated that he was dental Class IV.  Upper right #1-2 and upper left #1-2 were all present.

(The Board notes that tooth numbering has not always been uniform between the service departments and VA, and the numbers used in the late 1940s and early 1950s were different than those used currently by both the service department and VA.)

In mid-December 1949, upper R-1 was noted to be fractured, and upper R-2, L-1, L-2, and were all "Pitis", which is presumably pulpitis.  (These four teeth are now numbered 8, 7, 9, 10, respectively, under the modern numbering system.)  R-1 was extracted that day, and the other three teeth were extracted in early January 1950.

On dental examination in May 1950, the four front upper teeth (left #1-2 and right #1-2) were missing and replaced with a fixed bridge.

On dental examination (type 3) performed in October 1951, front upper teeth #7, 8, 9, 10  were missing, and he had an upper fixed bridge in place of these teeth.  Lower teeth #19 and #30 were also missing.  On service discharge examination, teeth #7, 8, 9, 10, 19, and 30 were missing, and he had an upper fixed bridge serv. Class I.  

In sum, although the Veteran's service treatment and dental records do not document a specific incident of dental trauma in service, nonetheless, teeth #7, #8, #9, and #10 were present on entrance examination, and missing on separation examination, replaced with a partial bridge, and one front upper tooth was noted to be fractured in December 1949, which is strongly suggestive of trauma, and supportive of the Veteran's lay statements.  Teeth numbers #19 and #30 were missing both on entry into service and on separation from service.

By a letter dated in September 2014, a private dentist, R.M., D.D.S., indicated that he had treated the Veteran for many years, and he had a complete maxillary denture that was originally placed by the military during active duty in 1949.  He said the Veteran needed a new denture, and noted that most dentures lasted only 5 to 7 years due to the gradual and continual loss of bone once the teeth are extracted.  He wrote, "As for the initial trauma in 1949, I would assume it must have been significant due to the poor nature of his anterior ridge."

The Board notes that Dr. M.'s statement is apparently based on partially incorrect facts, i.e., that the Veteran received a full upper denture during service, when in fact he received only a partial upper denture, as noted.  However, his opinion did indicate that there was trauma in 1949, and noted that the Veteran's anterior ridge was currently in poor condition.

In light of the findings shown in the service dental records, the Veteran's competent and credible lay statements, and Dr. M.'s opinion, the Board finds that there is insufficient evidence of record to decide the claim, and additional medical comment is needed.  

Therefore, the Board finds that a VA dental examination should be obtained to determine whether the removal of teeth #7, #8, #9, and #10 was due to loss of substance of the body of the maxilla bone due to trauma or disease.  38 C.F.R. §§ 3.159, 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.160(a) (when a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for those requiring examination to determine whether the dental disability is service-connected.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

(a) Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include  whether he has any loss of teeth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis.

*In particular, the examiner is asked to comment on whether the removal of teeth #7, #8, #9, and #10 in December 1949 was due to loss of substance of the body of the maxilla bone due to trauma or disease.

In providing the requested opinion, the examiner is asked to consider the Veteran's competent and credible lay statements regarding these teeth (he asserts that four upper front teeth were either knocked out or severely damaged in a fall on a staircase during service in 1949), as well as the service dental records and the opinion by Dr. M.

(b) The examiner should also indicate whether the Veteran has treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



